 Case 5:17-cr-50064-TLB Document 32         Filed 04/23/20 Page 1 of 1 PageID #: 126




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                   PLAINTIFF

V.                          CASE NO. 5:17-CR-50064

ERICA L. KELLER                                                          DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 31) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on April 2, 2020. The time

to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 31) is

ADOPTED IN ITS ENTIRETY, and Defendant’s pro se Motion for Reduction of Sentence.

(Doc. 28) is DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED on this 23rd day of April, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
